DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This paper is in response to papers filed 12/20/2021. 
Applicant’s election of SEQ ID NO: 8318, without traverse, dated March 30, 2021 has been acknowledged. 
Claims 16, 18, 20, 60-62, 65-71, 73, 75-79 and new claims 80-83 are pending. Claim 62 is withdrawn as being drawn to nonelected subject matter. Currently, claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 are examined.
Applicant has filed four petitions in this case. 1) a petition for acceptance of color drawings of Figures 1-7 (field 1/4/2019) – this petition was denied (12/10/2021); 2) a petition for reconsideration of petition to accept color drawings (filed 2/10/2021) – this petition was dismissed 3/10/2021; 3) a reply to petition to accept color drawings (filed 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. Accordingly, this action is FINAL.
Any rejection not reiterated or specifically addressed was overcome by amendment.
The previous rejections under 35 USC 112(b) are withdrawn in view of amendments to the claims.

Priority
This application was filed on 1/4/2019 and is a 371 of PCT/US2017/40708 filed 7/5/2017, which claims benefit to US Provisional Application No. 62/358,701 filed 7/6/2016. The provisional application does not support the claim limitations of at least 0.5% to 5% of the amplified portion of the bisulfite converted SqBE18 and at least 0.1% of the amplified portion of the bisulfite converted SqBE18. The claims are entitled to the benefit of the 7/5/2017 filing date.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 69 and 78 refer to “the determination”. This term lacks antecedent basis as there is no determining step previously referred to in claims 69 or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 are rejected under 35 U.S.C. 101 because the invention is drawn towards methods that recite abstract ideas and laws of nature without significantly more.
Question 1
The claimed invention is directed to a process that involves abstract ideas, laws of nature and natural phenomena.
Question 2A – Prong 1
	The claims are directed to abstract ideas, laws of nature and natural phenomena.
Claim 16 is directed towards measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence; wherein if at least 70% are methylated, the SqBE18 nucleic acid sequence is considered a methylated read; measuring the number of methylated reads in the 
Claim 71 is directed towards measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence; wherein if at least 70% are methylated, the SqBE18 nucleic acid sequence is considered a methylated read; measuring the number of methylated reads in the sample; wherein if at least 0.1% of the amplified portion of the bisulfite converted SqBE18 nucleic acid sequences are methylated reads, the subject is determined to have esophageal neoplasia or metaplasia.
For purposes of the §101 analysis, the analyses of claim 16 and claim 71 are the same. Claim 16 includes the limitation of if at least 0.5% of the amplified portion of the bisulfite converted SqBE18 nucleic acid sequences are methylated reads. Claim 71 includes the limitation of if at least 0.1% of the amplified portion of the bisulfite converted SqBE18 nucleic acid sequences are methylated reads. The remaining limitations in the claims 16 and 71 are identical.
With respect to the abstract idea, claim 16 is directed towards diagnosing whether a subject has an esophageal neoplasia or metaplasia comprising the steps of (a) measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence, wherein if at least 70% of the cytosines are methylated, then the sequence is considered a methylated read, and (b) measuring the number of methylated reads, wherein if at least 0.5% to 5% of the sequences are methylated reads, then the subject is determined to have an 
The second wherein clause that is directed towards diagnosing the subject as having an esophageal neoplasia or metaplasia based on the percentage of methylated reads is also an abstract idea. This step of diagnosing is an abstract idea. This step does not require an active step, but rather can be performed in the human mind by looking at data from a database or reviewing a report with information about the percentages of methylated reads in a sample. Thus, this diagnosing step constitutes an abstract process/idea.
With respect to the correlation, a natural correlation is an unpatentable phenomenon. The correlation between the percentages of methylated cytosines and the methylated reads is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites the percentage is indicative of methylated reads. The association of the percentage of methylated cytosines and methylated reads is a law of nature/natural phenomenon. The correlation between the percentages of methylated reads and esophageal neoplasia or metaplasia is an unpatentable phenomenon.

Question 2A – Prong 2
The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the exceptions into practical applications of the exceptions. Claims 16 and 71 contain the additional steps of measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence, or fragment thereof, present in a sample obtained from the subject and measuring the number of methylated reads present in the sample. These steps are performed to gather data for the judicial exception. They are thus extra-solution activity and do not integrate the judicial exception into a practical application.
The steps in claims 18, 20, 73 and 75 are insignificant extra-solution activity, as the limitations do not impose meaningful limits on the claims. These steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
Regarding claims 60, 61, 76 and 77, the limitations do not integrate the judicial exception into practical application. The first wherein clauses of claims 16 and 71 are abstract ideas. Incorporating the limitations of amplification primers and amplified portions into the steps of determining the methylation level of the SqBE18 nucleic acid 
Claims 65-68 are directed to additional judicial exceptions themselves and thus do not integrate the judicial exceptions of claims 16 and 71 into practical applications of the exceptions. Moreover, the limitations of claims 65-68 are incorporated into the second wherein clauses of claims 16 and 71, which are abstract ideas.
Regarding claims 69 and 78, the additional diagnostic assay recited in the claims is not a particular diagnosis for the claimed esophageal neoplasia or metaplasia. For example the recitation of diagnostic assay generically encompasses any number of assays and not a particular assay and therefore does not use the judicial exceptions recited within claims 16 and 71 to effect a particular diagnostic assay. The steps of claims 69 and 78 therefore do not integrate the judicial exceptions into practical applications of the exceptions.
Regarding claims 70 and 79, the generic recitation of anti-cancer therapy does not add a meaningful limitation to the abstract ideas because it does not apply or use the judicial exceptions in a meaningful way beyond generally linking the use of the expression levels and further, may encompass additional mental, written or verbal communication as the claims do not require administering a specific drug for a particular treatment. The recitation of such treatment yields claims that as a whole do not amount to significantly more than the exceptions itself.
Regarding claims 80 and 81, the claims contain the steps of measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence, or fragment thereof, present in a 
Regarding claims 82 and 83, the claims are insignificant extra-solution activity, as the limitations do not impose meaningful limits on the claims. These steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
Accordingly, the claims are directed to judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.
	The claims do not sufficiently provide a method which is significantly more than a statement of a natural principle for at least these reasons:
The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The instant specification teaches obtaining a sample from a subject and measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid sequence (instant specification p. 3, II. 22-26). Detection of DNA methylation is achieved by DNA sequencing, next generation sequencing, methylation specific PCR, methylation specific PCR combined with a fluorogenic hybridization probe, real time methylation specific PCR, or hybridization to an array (instant specification p. 47, II. 22-28). Furthermore, the targeting of SEQ ID NO: 8318 for use in diagnostic assay as a BMC Cancer (2006) 6:55, 9 pages. The specification states that methods for detecting methylation of the DNA are not limited to methylation-sensitive PCR, and may cover any assay for detecting DNA methylation (instant specification p. 61, II. 15-16). The art teaches quantitative methylation data for multiple CpG sites in each of 9 gene promoters were obtained for tumors using pyrosequencing (Shaw et al. Arch Otolaryngol Head Neck Surg, Vol. 134, No. 3, 2008).
Further, the step is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. a mere data gathering step necessary to use the correlation. Detecting DNA methylation merely instructs a scientist to use any detection technique to detect whether a specific nucleic acid sequence is methylated. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g, Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities 
For those reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.	

Response to Remarks
The response traverses the rejection. Applicant’s arguments have been fully reviewed but are deemed unpersuasive. The response asserts the pending claims do not recite or describe a law of nature or a judicial exception or an abstract idea.  The response asserts that a bisulfite converted sample does not involve a law of nature; nor is it a natural phenomenon or an abstract idea (Remarks p. 9). The response asserts the two-tiered criteria requires amplification of a portion of the bisulfite converted SqBE18 nucleic acid that comprises a nucleotide sequence that is at least 85% identical to the nucleotide sequence of SEQ ID NOs: 8318, 8360, 8332 and/or 8374 or a fragment thereof. The response asserts that the nucleotide sequences are bisulfite converted nucleotide sequences that are not a natural phenomenon; nor is their amplification or sequencing process an abstract idea. Applicant, however, is not claiming the bisulfite converted SqBE18 nucleic acid product (as acknowledged at page 10 of the Remarks). Rather, applicant is claiming a method involving the bisulfite converted SqBE18 nucleic acid product. That the bisulfite converted SqBE18 nucleic acid product is not a naturally occurring product is irrelevant to the rejection. As Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Thus, the claims meet Step 2A prong 1.  
	The response asserts that the claims recite additional elements that amount to significantly more than the judicial exception or provide an inventive concept. The response asserts the claimed method requires amplification of a portion of a bisulfite converted SqBE18 nucleic acid, which is not a natural phenomenon; nor is their amplification or sequenced process an abstract idea. Additionally, the response argues although the pending claims recite nature-based product limitations, the pending claims are not focused or directed to such products (Response p. 10). This argument has been reviewed but is not persuasive because the considerations under Step 2B analyze the additional elements of the claims to determine whether they amount to significantly more of the judicial exception. Applicant does not appear to be arguing amplification or sequencing is significantly more.   
The response argues that the pending claims refer to additional steps and elements, namely obtaining a sample, treating with bisulfite, amplifying a portion of SqBE18 and measuring methylation criteria. The use of the methylation criteria to diagnose esophageal cancer is not an element in addition to a judicial exception.  The 
The response further asserts that at the time the application was filed, there is no evidence that bisulfite converted samples could be used as claimed in the instant claims to detect esophageal neoplasia or metaplasia. Nothing suggests that a portion of the bisulfite converted SqBE18 nucleic acid in the bisulfite converted sample may be amplified and used as claimed in the instant claims for detecting esophageal neoplasia or metaplasia (Remarks p. 11). This argument has been thoroughly considered but is not persuasive because the step of diagnosing or detecting esophageal neoplasia is a judicial exception.  This is not an element in addition to a judicial exception. As described above, the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. Detection of DNA methylation is well known in the art (see Step 2B, above). Detecting DNA methylation merely instructs a scientist to use any detection technique to detect whether a specific nucleic acid sequence is methylated. When recited at this high level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. 	
For the reasons above and those already of record, this rejection is maintained.


Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 require a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 comprising a nucleotide sequence that is at least 85% identical to SEQ ID NO: 8318 (consonant with the election) or a fragment thereof comprising at least 50 nucleotides in length. 

A similar analysis can be applied to each independent claim: the scope of the claims remains quite broad and encompasses a claimed method as recited in claim 16, for example, requiring a genus, the SqBE18 sequence, wherein each SqBE18 sequence (genus), or portion thereof (species), exhibits a percentage of methylated reads that equates to a subject having an esophageal neoplasia or metaplasia. Furthermore, if is noted that SqBE18 is a fragment of the human CCNA1 promoter. This is evidenced by comparing SEQ ID NO: 8318 to the sequence portions given in Kitkumthorm et al (BMC Cancer (2006) 6:55, 9 pages).

However, the specification teaches only that certain nucleic acid sequences within the larger SqBE18 sequence, such as SEQ ID NO: 8318, are associated with esophageal neoplasia or metaplasia. The specification does not disclose any specific functional variants of the broadly defined SqBE18 nucleic acid sequence, other than the recited sequences asserted to correlate their methylated reads with esophageal neoplasia or metaplasia. No additional members of the claimed genus of nucleic acid molecules have been described in terms of their complete structure or any other relevant identifying characteristics.
It is acknowledged that the specification does teach methods of next generation sequencing the genome of loci of Barrett's esophagus, and particularly the promoter region. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’).
Thereby, a disclosure of how to potentially identify and make other target nucleic acids from loci obtained from human samples or other mammalian samples of esophagus with dysplasia is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Additionally, the specification does not disclose a clear structure-function relationship between the species of the claimed genus of target nucleic acids as broadly defined by the claimed SqBE18 nucleic acids employed in the claimed methods. There is no showing of which particular nucleotides may be altered without affecting the ability of such methylated nucleotide sequences to exhibit the claimed percentage of methylated reads. No common structure has been disclosed to identify those members of the claimed genus of nucleic acids which are correlated with the claimed correlation of methylated reads to esophageal neoplasia or metaplasia.
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that "...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. Herein, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of target amplified nucleic acids from loci associated with the claimed functionality of determining whether a subject has esophageal neoplasia or metaplasia, which are not described in the specification. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks
	The response traverses this rejection. The response asserts that Applicant has provided ample description and exemplification of the claimed methods, as well as the structure and function of the amplified portions of the bisulfite converted SqBE18 nucleic acid sequence of a bisulfite converted sample as used therein (Remarks p. 13). Applicant’s arguments have been fully reviewed but are deemed unpersuasive.
	Applicant has not described the invention in sufficient detail to convey that it was in possession of the invention as claimed at the time of filing. The response relies on disclosure at pages 27, 30-32, 74-75 and Example 1 to support its assertion that the written description requirement is met (Remarks p. 13). These excerpts, however, do 
The response asserts that pages 74-75 and Example 1 disclose numerous informative loci sequences and amplicons of the invention (Remarks p. 13). Pages 74-75 and Example 1, however, do not support this assertion. The disclosure at pages 74-75 describes various percentages of SqBE18 reads that are associated with a subject determined to have esophageal neoplasia or metaplasia. But those portions of the instant specification do not describe the association between sequences that are 85% identical to SEQ ID NO: 8318 and esophageal neoplasia or metaplasia. Moreover, while Example 1 does describe esophageal cancer informative loci, it does not describe which of the informative genomic loci that are 85% identical to the nucleotide sequence of SEQ ID NO: 8318 are associated with esophageal neoplasia or metaplasia. 

	For the reasons above and those already of record, this rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20, 60, 61, 65-71, 73 and 75-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/109712 (Published July 7, 2016) to Markowitz et al. (hereinafter “the ‘712”).
Regarding claim 16, the ‘712 teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus, comprising: a) obtaining a human sample and b) assaying said sample for the presence of DNA methylation by assay in a bisulfite converted DNA (the ‘712, p. 4, ll. 16-19). The ‘712 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘712, p. 4, ll. 16-26). The ‘712 teaches the compound-converted DNA is then amplified using a methylation-sensitive polymerase chain reaction (the ‘712, p. 2, ll. 16-19). The ‘712 teaches wherein methylation of the nucleotide sequence is indicative of metaplasia in the esophagus or esophageal neoplasia (the ‘712 p. 4, ll. 25-26).
With regard to the preamble, it merely states the purpose or intended use of the invention, and this limitation is met when the disclosed method could be used as intended by the claim. Here, the method taught by the ‘712 could be used as applicant intends, and nothing in the claimed method distinguishes from the method taught by the ‘712.
With regard to the first wherein clause, this step is conditional and only required if at least 70% of the cytosines in the CpG dinucleotide are methylated. 

With regard to the second wherein clause, this step is conditional and only required if at least 0.5% to 5% of the amplified portion of the bisulfite converted SqBE18 nucleic acid sequences, or portions thereof, in the sample are methylated reads. 
Even if these steps were not conditional, the ‘712 teaches the percent of methylation can be calculated by the percent of DNA reads in which the cytosines are methylated. The percent of methylation can be assessed by determining a cutoff for methylation in the region that will categorize the region as methylated and then determine the percent of DNA reads in which the region qualifies as methylated (the ‘712, p. p. 76, l. 26-p. 27, l. 2).
Regarding claim 18, the ‘712 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘712, p. 11, |. 29-p. 12, I. 2).
Regarding claim 20, the ‘712 teaches the bisulfite converted sequences of these amplicons (i.e. the bisulfite converted sequence of the (+) strand and the bisulfite converted sequence of the (-) strand) were determined and recorded (see sequences of SEQ ID NOs: 8307-8320 and 8410-8414 for the bisulfite converted sequences of the (+) strands) (‘713 p. 94, Il. 11-17). The identified sequences represent amplicons with at least 21 CpG dinucleotides.
Regarding claims 60 and 61, the ‘712 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 
Regarding claims 65-68, these claims are conditional on if certain percentages of the amplified portions of the bisulfite converted SqBE18 nucleic acid sequences, or portions thereof, are methylated reads.
Regarding claims 69 and 70, these claims are conditional on if a subject is diagnosed with an esophageal neoplasia or metaplasia.
Regarding claim 71 the ‘712 teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus, comprising: a) obtaining a human sample and b) assaying said sample for the presence of DNA methylation by assay in a bisulfite converted DNA (the ‘712, p. 4, ll. 16-19). The ‘712 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘712, p. 4, ll. 16-26). The ‘712 teaches the compound-converted DNA is then amplified using a methylation-sensitive polymerase chain reaction (the ‘712, p. 2, ll. 16-19). The ‘712 teaches wherein methylation of the nucleotide sequence is indicative of metaplasia in the esophagus or esophageal neoplasia (the ‘712 p. 4, ll. 25-26).
With regard to the preamble, it merely states the purpose or intended use of the invention, and this limitation is met when the disclosed method could be used as intended by the claim. Here, the method taught by the ‘712 could be used as applicant intends, and nothing in the claimed method distinguishes from the method taught by the ‘712. 

With regard to the imitation of measuring the number of methylated reads present in the sample, this step is only required if the previous step regarding the percentage of cytosines occurs. 
With regard to the second wherein clause, this step is conditional and only required if at least 0.1% of the SqBE18 nucleic acid sequences, or portions thereof, in the sample are methylated reads.
Even if these steps were not conditional, the ‘712 teaches the percent of methylation can be calculated by the percent of DNA reads in which the cytosines are methylated. The percent of methylation can be assessed by determining a cutoff for methylation in the region that will categorize the region as methylated and then determine the percent of DNA reads in which the region qualifies as methylated (the ‘712, p. p. 76, l. 26-p. 27, l. 2).
Regarding claim 73, the ‘712 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘712, p. 11, l. 29-p.12, l. 2).
Regarding claim 75, the ‘712 teaches the bisulfite converted sequences of these amplicons (i.e. the bisulfite converted sequence of the (+) strand and the bisulfite converted sequence of the (-) strand) were determined and recorded (see sequences of SEQ ID NOs: 8307-8320 and 8410-8414 for the bisulfite converted sequences of the (+) strands) (‘713 p. 94, Il. 11-17). The identified sequences represent amplicons with at least 21 CpG dinucleotides.
Regarding claims 76 and 77, the ‘712 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 8388 and/or 8402, or fragments or reverse complements thereof (the ‘712, p. 34, l. 25-p. 35, l. 2).
Regarding claims 78 and 79, these claims are conditional on if a subject is diagnosed with an esophageal neoplasia or metaplasia.
	Regarding claims 80 and 81, these claims are conditional on if certain percentages of the CpG dinucleotides are methylated.
	Regarding claims 82, The ‘712 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘712, p. 4, ll. 16-26).
	Regarding claim 83, The ‘712 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘712, p. 4, ll. 16-26).

Response to Remarks:
	Applicant’s arguments have been fully reviewed but are deemed unpersuasive. The response asserts that both thresholds of the two-tiered criteria – at least 70% of the cytosines in the CpG dinucleotides of a nucleic acid are methylated and at least 0.1% (or at least 0.5% to 5%) of the sample are methylated reads - must be met in order to practice the claimed invention (Remarks p. 15). As the response asserts, that both tiers must be met in order for a subject to be diagnosed as having an esophageal neoplasia or metaplasia. This argument has been thoroughly reviewed but is not persuasive if at least 70% of cytosines are methylated, then it is considered a methylated read. And if at least 0.1% (or at least 0.5% to 5%) of the sample are methylated reads then the subject is diagnosed with esophageal neoplasia or metaplasia. If both of these conditions are met then the subject is diagnosed with esophageal neoplasia or metaplasia. However, if neither one of these conditions are met, the subject is not diagnosed with esophageal neoplasia or metaplasia. As discussed above, the ‘712 teaches the step of measuring the amount of methylated cytosines in CpG dinucleotides in an amplified portion of a bisulfite converted SqBE18 nucleic acid required in claims 16 and 71. The second measuring step is conditional on if at least 70% of the cytosines were methylated in the first step. See MPEP §2111.04(ii) “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted) Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10. Accordingly, the ‘712 anticipates every required limitation of claims 16 and 71. 
	The conditional nature of the diagnosing step is further confirmed by the preamble of the claims which requires “diagnosing whether a subject has…”  The use of “whether” implies that the subject may or may not be diagnosed.  Further evidencing the second measuring step is not required.  
	If Applicant would like their method to require the positive diagnosis of esophageal neoplasia or metaplasia, Applicant may wish to amend the claim to require measuring the amount of methylated cytosines…. Detecting methylation of at least 70% of the cytosines in the CpG dinucleotides ….measuring the number of methylated reads 
	For the reasons above and those already of record, this rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 are provisionally rejected on the judicially created doctrine of obviousness-type double patenting over claims 31, 106-108, 111- 116 and 118-133 of Application No. 15/540,956 (hereinafter “the ‘956 application”) in view of Tokumaru et al. Journal of Head and Neck Cancer 32(4) 410-416, 2006 (hereinafter “Tokumaru”) in further view of Kitkumthorn et al. BMC Cancer 2006, 6:55; nine pages (hereinafter “Kitkumthorn”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16, 18, 20, 60, 61, 65-71, 73 and 75-83 of the instant application are generic to all that is cited in claim 31 of the ‘956 application. That is, claim 31 of the ‘956 application falls entirely within the scope of claim 16, or in other words, claim 16 is anticipated by claim 31 of the ‘956 application. Here, claim 31 of the ‘956 application reads:

    PNG
    media_image1.png
    211
    674
    media_image1.png
    Greyscale

Claim 31 of the ‘956 application is directed towards a bisulfite-converted nucleotide sequence of SqBE18. The instant specification defines a nucleotide sequence as fully methylated if the sequence comprises a C at every Y position following bisulfite conversion. Said another way, a bisulfite converted nucleotide sequence is fully methylated if the sequence comprises a C at every Y position. An intended use of the compounds of the reference application is to assay for the presence of differentially methylated genomic loci (e.g. SqBE18) in a tissue sample in the detection of neoplasia or metaplasia (the ‘956 application at p. 2-3). (In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should Sun Pharm Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02 (MPEP 804(B)(2)(a))). The bisulfite converted nucleotide sequences of SqBE18 of claim 31 of the ‘956 application are used to measure the methylation value of a sample nucleotide sequence.
Tokamaru et al. teach checking the methylation status of Cyclin A1 in cancer cell lines by bisulfite sequencing analysis, showing six of ten esophagus (60%) cancer cell lines were methylated. The expression of Cyclin A1 correlated with the methylation status very well. Cyclin A1 methylation was detected in 6 (30%) of 20 esophageal cancer. 
The instant application teaches a bisulfite-converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence comprises a nucleotide sequence that is 100% identical to SEQ ID NO: 8318 or a fragment thereof. SqBE18 is a fragment of the human CCNA-1 promoter. This is evidenced by comparing SEQ ID NO: 8318 to the sequence portions given in Kitkumthorn et al.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to use the bisulfite treated SqBE18 nucleic acids of the ‘956 application in the claimed method of the instant application to determine whether a subject has esophageal neoplasia or metaplasia by measuring the methylation values of the SqBE18 nucleic acid sequence. It would have been obvious for a person of ordinary skill to use bisulfite-converted SqBE18 nucleic acid as claimed in the ‘956 application in 
A person of ordinary skill would have been motivated to employ SqBE18 in an assay because Tokumaru teaches an indication of a correlation between cancer cells and methylation and SqBE18 is taught to be used to measure methylation values of a sample nucleic acid. Methylation is an important biomarker as taught by Tokumaru.
Therefore the claims of the ‘956 application are variants of the claims of the instant application.

Response to Remarks
	The response requests that the Examiner hold the provisional rejection in abeyance until otherwise allowable subject matter is identified in the instant application. However, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. MPEP §804(I)(b)(1). Therefore, for the reasons set forth above and those already of record, the provisional nonstatutory double patenting rejection is maintained.
CONCLUSION

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 7, 2022